Court of Appeals
of the State of Georgia


                                        ATLANTA,____________________
                                                 June 26, 2017


The Court of Appeals hereby passes the following order:


A17D0472. IN THE INTEREST OF D. L. et al., CHILDREN.


      On April 26, 2017, the juvenile court entered an order finding D. L., Z. S., and
M. S. dependent. The parents filed an application for discretionary appeal on May 30,
2017. We lack jurisdiction.
      Even if the order was subject to direct appeal, the parents’ application is
untimely. See OCGA § 5-6-35 (j) (we will grant an otherwise timely application for
discretionary appeal if the trial court’s order is subject to direct appeal); In the
Interest of J. P., 267 Ga. 492, 492-493 (480 SE2d 8) (1997) (deprivation/dependency
cases do not fall within the purview of OCGA § 5-6-35 (a) (2) and therefore are
directly appealable). To be timely, a discretionary application must be filed within 30
days of entry of the order sought to be appealed. OCGA § 5-6-35 (d). Here, the
parents filed their application 34 days after entry of the trial court order. The
requirements of OCGA § 5-6-35 are jurisdictional, and we cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga. App.
734, 734 (380 SE2d 57) (1989). Accordingly, this application is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/26/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.